Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8149 1933 Act Rule 485(b) 1933 Act File No. 033-91770 1940 Act File No. 811-09038 October 25, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Olstein Funds (the “Registrant”) File Nos. 033-91770 and 811-09038 Ladies and Gentlemen: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via EDGAR is Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A of the Registrant (the “Amendment”). This Amendment is being filed to: (i) bring the financial statements and other information up-to-date; (ii) respond to comments received from the Staff of the U.S. Securities and Exchange Commission (the “SEC”) concerning Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A, which was filed with the SEC on August 27, 2010, pursuant to Rule 485(a)(1) under the 1933 Act, for the purpose of revising disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements; and (iii) make certain other non-material changes.In our judgment, the Amendment does not contain disclosures which would render it ineligible to become effective pursuant to paragraph (b) of Rule 485 under the 1933 Act. The Amendment is proposed to become effective on October 28, 2010 and designates a new effective date for the previously filed Post-Effective Amendment No. 25 to the Registrant's Registration Statement on Form N-1A. Please direct questions or comments relating to the Amendment to me at the above-referenced telephone number or, in my absence, to Alexander F. Smith (215) 564-8554. Very truly yours, /s/ Kenneth L. Greenberg Kenneth L. Greenberg, Esq.
